Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hensel (Pub. No.: US 20060174813 A1).

Regarding claim 1, Hensel teaches a device (FIG. 1-3, and paragraph [0046],  tailgate position indicator 1) for determining the position of a door or liftgate of a cargo truck or trailer (FIG. 1-3, and paragraph [0046] a truck tailgate 10), comprising: a base attachable to a rear door or liftgate of a cargo truck or truck trailer (FIG. 1-3, 4); and a visual indicator (FIG. 1-3, and paragraph [0047], “indicator body 8”) extending from the base (FIG. 1-3, and paragraph [0047], “an indicator rod 7”) so as to be viewable from a side view mirror (FIG. 1A, side view mirror shown) of the truck enabling a driver of the truck to determine the position of the rear door or liftgate due to the position of the visual indicator (ABSTRACT, “the indicator assembly to extend from the side of the truck so that the driver can see the extending portion in the side view mirror of the truck”).

Regarding claim 2, Hensel further teaches the base is comprised of a mounting plate attachable to the rear door or liftgate (FIG. 5-6, outer surface 39) and an upper plate attachable to the mounting plate over a portion of the visual indicator (FIG. 5-6, “cylindrical wall 48”) .

Regarding claim 3, Hensel further teaches a retainer (FIG. 6, 49) disposed between the mounting plate and upper plate that retains a first end portion of the visual indicator therein (paragraph [0051], “An anchor slot 49 is formed in wall 48 to receive one end of rod 7”).

Regarding claim 4, Hensel further teaches the mounting plate and/or upper plate include a recessed portion (FIG. 5-6, 34) to receive the retainer and a portion intermediate the ends of the visual indicator therein (paragraph [0051], “Storage channel 34 is adapted to receive almost the entire length of indicator rod 7 as depicted”).

Regarding claim 7, Hensel further teaches the visual indicator is brightly colored so as to be easily seen (paragraph [0065]).

Regarding claim 8, Hensel further teaches the visual indicator is light transmissive and has an end thereof associated with a light source (paragraph [0065] “lamp 54”) for transmitting light therethrough (paragraph [0065]).
Regarding claim 9, Hensel further teaches the visual indicator comprises at least one fiber optic cable. (paragraph [0065], “a material may be a fiber optic material or a substantially clear plastic having light transmission properties”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel (Pub. No.: US 20060174813 A1).

Regarding claim 5, Hensel teaches indicator comprises elongated member (FIG. 1, 2 and 1A, indicator body 8 and Rod 7) but does not disclose the visual indictor comprises a plurality of closely spaced apart elongated members.

Hensel teaches in third embodiment that the visual indictor comprises a plurality of closely spaced apart elongated members (FIG. 14, paragraph [0060], “an indicator rod 207 having a first end carrying a first indicator body 208 and having a second end carrying a second indicator body 208'”, here using Rod 207 such a way that indicator body 208 and 208’ are the plurality of closely spaced apart elongated members).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Hensel in view of Hensel’s third embodiment to incorporate the visual indictor comprises a plurality of closely spaced apart elongated members to improve visibility of the indicator.

Regarding claim 12, Hensel teaches a device (FIG. 1-3, and paragraph [0046],  tailgate position indicator 1) for determining the position of a door or liftgate of a cargo truck or trailer (FIG. 1-3, and paragraph [0046] a truck tailgate 10), comprising: a base attachable to a rear door or liftgate of a cargo truck or truck trailer (FIG. 1-3, 4); and a visual indicator (FIG. 1-3, and paragraph [0047], “indicator body 8”) extending from the base (FIG. 1-3, and paragraph [0047], “an indicator rod 7”) so as to be viewable from a side view mirror (FIG. 1A, side view mirror shown) of the truck enabling a driver of the truck to determine the position of the rear door or liftgate due to the position of the visual indicator (ABSTRACT, “the indicator assembly to extend from the side of the truck so that the driver can see the extending portion in the side view mirror of the truck”), wherein the base is comprised of a mounting plate attachable to the rear door or liftgate and an upper plate attachable to the base plate over a portion of the visual indicator.

Hensel further teaches indicator comprises elongated member (FIG. 1, 2 and 1A, indicator body 8 and Rod 7) but does not disclose the visual indictor comprises a plurality of closely spaced apart elongated members.



It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Hensel in view of Hensel’s third embodiment to incorporate the visual indictor comprises a plurality of closely spaced apart elongated members to improve visibility of the indicator.

Regarding claim 13, Hensel as modified above further teaches a retainer (FIG. 6, 49) disposed between the mounting plate and upper plate that retains a first end portion of the visual indicator therein (paragraph [0051], “An anchor slot 49 is formed in wall 48 to receive one end of rod 7”).

Regarding claim 14, Hensel as modified above further teaches the mounting plate and/or upper plate include a recessed portion (FIG. 5-6, 34) to receive the retainer and a portion intermediate the ends of the visual indicator therein (paragraph [0051], “Storage channel 34 is adapted to receive almost the entire length of indicator rod 7 as depicted”).
Regarding claim 16, Hensel as modified above further teaches the visual indicator is brightly colored so as to be easily seen (paragraph [0065]).


Claims 6 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel as applied to claim 1 and 12 above, and further in view of Pretsch, Jr.(US patent No.: 5,894,673).

Regarding claim 6, Hensel teaches indicator rod length can extends (paragraph [0048]) but does not disclose the visual indicator extends between 4 and 18 inches from the base.

Pretsch, Jr. teaches the visual indicator extends between 4 and 18 inches from the base (FIG. 1 and col 4 lines 27-29, “ The length of the slot 22, generally on the order of ten to twelve inches, defines the length of travel of plunger 14”, where order of 10-12 inch fall between 4 and 8 inches).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Hensel in view of Pretsch to incorporate indicator extend amount for limiting the extent of travel of the internal plunger extension 24 and the plunger 14 itself (Pretsch, Jr., col 4 lines 37-38).

Regarding claim 15, Hensel teaches indicator rod length can extends (paragraph [0048]) but does not disclose the visual indicator extends between 4 and 18 inches from the base.

Pretsch, Jr. teaches the visual indicator extends between 4 and 18 inches from the base (FIG. 1 and col 4 lines 27-29, “ The length of the slot 22, generally on the order of ten to twelve inches, defines the length of travel of plunger 14”, where order of 10-12 inch fall between 4 and 8 inches).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Hensel in view of Pretsch to incorporate indicator extend amount for limiting the extent of travel of the internal plunger extension 24 and the plunger 14 itself (Pretsch, Jr., col 4 lines 37-38).

Claims 10,11,17 & 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel as applied to claim 8 & 12 above, and further in view of Hu et al. (Pub. No.: US 2020/0017155 A1).

Regarding claim 10, Hensel teaches limitation of claim 8 and a light source (paragraph [0065] “lamp 54”) but does not disclose the light source is coupled to an electronic circuit disposed within the base.

Hu teaches the light source is coupled to an electronic circuit disposed within the base (FIG. 12-B, controller 1216 and paragraph [0157], “a controller 1216 (e.g., a combination of the current limiter 1114 and the on-off controller 1116) …. and output (e.g., an electric wire) connected to a component (e.g., the lock 410, a taillight)”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Hensel in view of Hu to incorporate an electronic circuit for the light source to current limit or on-off taillight (Hu, paragraph [0157]).

Regarding claim 11, Hensel teaches a light source (paragraph [0065] “lamp 54”)  but does not disclose a solar panel attached to or associated with the base for providing power to the electronic circuit and light source.

Hu teaches a solar panel (FIG. 12-B, 1112) attached to or associated with the base for providing power to the electronic circuit and light source (FIG. 12-B and paragraph [0157], “a controller 1216 (e.g., a combination of the current limiter 1114 and 
the on-off controller 1116) placed on the surface of the solar panel 1112.  The 
controller 1216 may include an input (e.g., an electric wire) connected with the solar panel 1112 and output (e.g., an electric wire) connected to a component (e.g., the lock 410, a taillight) of the vehicle 140”).

		It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Hensel in view of Hu to incorporate an solar panel for the light source to current limit or on-off taillight (Hu, paragraph [0157]).

Regarding claim 17, Hensel teaches limitation of claim 8 and a light source associated with an end of the visual indicator within the base to transmit light through at least one of the elongated members that is light transmissive (paragraph [0065]) but does not disclose an electronic circuit coupled to a light source.

Hu teaches an electronic circuit coupled to a light source (FIG. 12-B, controller 1216 and paragraph [0157], “a controller 1216 (e.g., a combination of the current limiter 1114 and the on-off controller 1116) …. and output (e.g., an electric wire) connected to a component (e.g., the lock 410, a taillight)”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Hensel in view of Hu to incorporate  an electronic circuit for the light source to current limit or on-off taillight (Hu, paragraph [0157]).

Regarding claim 18, Hensel teaches a light source (paragraph [0065] “lamp 54”)  but does not disclose a solar panel attached to or associated with the base for providing power to the electronic circuit and light source.

Hi teaches a solar panel (FIG. 12-B, 1112) attached to or associated with the base for providing power to the electronic circuit and light source (FIG. 12-B and paragraph [0157], “a controller 1216 (e.g., a combination of the current limiter 1114 and 
the on-off controller 1116) placed on the surface of the solar panel 1112.  The 


		It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Hensel in view of Hu to incorporate an solar panel for the light source to current limit or on-off taillight (Hu, paragraph [0157]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844